            Case 3:19-cr-30058-MGM Document 61 Filed 06/16/20 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )   Case No. 3:19-cr-30058-MGM
                                                  )
KEVIN M. KENNEDY, KENT W. PECOY,                  )
and JASON PECOY,                                  )
                                                  )
       Defendants.                                )


                          ORDER ON THE PARTIES' REQUEST FOR
                           CLOSED COURTROOM PROCEEDINGS

ROBERTSON, U.S.M.J.
       I.       INTRODUCTION
       At issue before the court is the parties' request to close the courtroom for the hearing on

the government's motions for in camera review and disclosure of attorney information because

the discussions will involve material that was presented to a grand jury. Because court hearings

in criminal cases are presumptively open to the public and the parties have not demonstrated that

the interest in maintaining the secrecy of the grand jury proceedings overrides the interest of the

public, including the press, in having access to the hearing, the request is DENIED. However,

accommodations should be made to prevent disclosure of certain information that was presented

to the grand jury.

       II.      DISCUSSION

       The government has moved for in camera review and disclosure of information that was

allegedly disclosed to three attorneys: Attorney A., who represented Defendant Kennedy and his

lender in the purchase of the land and the construction of Defendant Kennedy's East

Longmeadow house; Attorney B., who represented Defendant Kent Pecoy, the seller of the East

                                                 1
         Case 3:19-cr-30058-MGM Document 61 Filed 06/16/20 Page 2 of 6



Longmeadow land and the contractor for the East Longmeadow house; and Attorney C and a law

firm, who represented Defendant Kent Pecoy during an investigation that culminated in the

return of the twenty-five count First Superseding Indictment against Defendant Kennedy (Counts

1-25), Defendant Kent Pecoy (Counts 24 & 25), and Defendant Jason Pecoy (Count 24) (Dkt.

No. 7). Defendants Kent and Jason Pecoy have opposed the government's motions. The parties

have requested that the hearing on the motion be closed to the public because the public has no

right to attend grand jury proceedings and no right to see grand jury records. See Globe

Newspaper Co. v. Pokaski, 868 F.2d 497, 509 (1st Cir. 1989.

       A.      Legal Standard

       The Supreme Court has instructed that the following two questions should be asked to

determine whether the First Amendment right of access applies to a particular proceeding: (1)

"whether the place and process have historically been open to the press and general public," and

(2) "whether public access plays a significant positive role in the functioning of the particular

process in question." Press-Enterprise Co. v. Superior Court of Cal., Riverside Cty. (Press-

Enterprise II), 478 U.S. 1, 8 (1986). "It is well established that the public as well as the media

have 'a constitutional right of access to criminal proceedings under the First and Fourteenth

Amendments.'" United States v. Bulger, 283 F.R.D. 46, 59 (D. Mass. 2012) (quoting In re

Providence Journal Co., Inc., 293 F.3d 1, 10 (1st Cir. 2002)). "This constitutional presumptive

right of access includes the criminal trial, 'most pretrial proceedings' and 'documents and kindred

materials submitted in connection with the prosecution and defense of criminal proceedings.'"

Id. (quoting In re Providence Journal Co., 293 F.3d at 10). See Press-Enterprise Co. v. Superior

Court of Cal., Riverside Cty. (Press-Enterprise I), 464 U.S. 501, 510 (1984); In re Globe




                                                  2
          Case 3:19-cr-30058-MGM Document 61 Filed 06/16/20 Page 3 of 6



Newspaper Co., 729 F.2d 47, 52 (1st Cir. 1984) (public access is necessary to "enhance the

operation of the judicial system.").

        "Closed proceedings, although not absolutely precluded, must be rare and only for cause

shown that outweighs the value of openness." Press-Enterprise I, 464 U.S. at 509.

        [T]he presumption [of openness] may be overcome only by an overriding interest
        based on findings that closure is essential to preserve higher values and is
        narrowly tailored to serve that interest. The interest is to be articulated along with
        findings specific enough that a reviewing court can determine whether the closure
        order was properly entered.

Id. at 510. Before closing the proceedings, the court must consider whether alternatives to

closure are available to protect the interest at issue. See id. at 511.

        The parties assert that the hearing should be closed to protect the secrecy of grand jury

proceedings. In contrast to the presumed openness of trials and related proceedings, there is a

general rule of secrecy surrounding grand jury proceedings. See Douglas Oil Co. of Cal. v.

Petrol Stops Nw., 441 U.S. 211, 218 (1979) ("the proper functioning of our grand jury system

depends upon the secrecy of grand jury proceedings."); Fed. R. Crim. P. 6(e)(2)(B) (establishing

the general rule of grand jury secrecy with enumerated narrow exceptions); see also Fed. R.

Crim. P. 6(e)(5) ("subject to any right to an open hearing in a contempt proceeding, the court

must close any hearing to the extent necessary to prevent disclosure of a matter occurring before

a grand jury."). "[T]he principal reasons for grand jury secrecy [are] to protect the innocent

against unfair publicity and to prevent tampering or escape by targets." In re Special

Proceedings, 373 F.3d 37, 47 (1st Cir. 2004) (citing Douglas Oil Co., 441 U.S. at 219 n.10).

Case law distinguishes between grand jury investigations that have concluded and those that are

ongoing. See In re Grand Jury Subpoena, Judith Miller, 493 F.3d 152, 154 (D.C. Cir. 2007).




                                                   3
         Case 3:19-cr-30058-MGM Document 61 Filed 06/16/20 Page 4 of 6



       The Attorney A and Attorney B motion addresses matters that are the subject of charges

contained in the First Superseding Indictment (Dkt. No. 7). In contrast, the Attorney C/law firm

motion involves an ongoing grand jury investigation that might result in additional charges.

Therefore, the Press-Enterprise I factors will be applied to each motion separately.

       B.      The Attorney D and Attorney B Motion

       As a preliminary matter, the court notes that Defendant Kennedy has not objected to the

inspection or release of materials related to Attorney A. As to Attorney B, the government seeks

the disclosure of communications concerning the cost of the East Longmeadow residence and the

attorney's answers during testimony before the grand jury. Given that the First Superseding

Indictment is public and that it alleges that Defendants Kennedy and Kent Pecoy concealed

information from their attorneys concerning the purchase and construction of the East

Longmeadow house (see Dkt. No. 7 ¶ 47(d), (e), ¶ 48(a)), the interest in grand jury secrecy must

yield to the openness of court proceedings. See In re North, 16 F.3d 1234, 1245 (D.C. Cir. 1994)

(when once-secret grand jury material becomes "sufficiently widely known," it may "los[e] its

character as Rule 6(e) material.").

       However, to protect the privacy of the attorneys who testified before the grand jury, they

must be referenced by pseudonyms during the hearing before the court (i.e. "Attorney A" and

"Attorney B"). See United States v. Pimental, 380 F.3d 575, 591 (1st Cir. 2004) ("Grand jury

secrecy facilitates the investigation of criminal charges by assuring potential witnesses that their

testimony will not become public knowledge, thus encouraging them to testify freely and

limiting the potential that they will be improperly influenced by those under investigation.").

       C.      The Attorney C/Law Firm Motion




                                                  4
         Case 3:19-cr-30058-MGM Document 61 Filed 06/16/20 Page 5 of 6



       As discussed earlier, the Attorney C/law firm motion concerns an ongoing investigation.

According to the First Superseding Indictment, “[o]n or about June 5, 2015, Kent Pecoy, in

response to a federal Grand Jury, caused KPSCI to provide an incomplete production of records

to its attorney and caused the attorney to falsely represent to a federal agent that a complete set of

responsive documents had been submitted” (Dkt. No. 7 ¶ 48(d)). The government has moved for

an in camera review of withheld documents and an in camera interview of the attorney

concerning Defendants' response to the grand jury subpoena.

       Preliminary hearings, such as motion hearings, have historically been open to the press

and the general public. See Press-Enterprise II, 478 U.S. at 10-11. Here, closure is not essential

to preserve grand jury secrecy because much of the subject of the motion hearing has been

revealed in the First Superseding Indictment. "Grand jury secrecy is not unyielding" when there

is no secrecy left to protect. In re Grand Jury Subpoena, Judith Miller, 438 F.3d 1138, 1140

(D.C. Cir. 2006). In the indictment that has been returned by the grand jury, the government

alleges that "Kent Pecoy caused KPSCI to withhold relevant records in response to a federal

Grand Jury subpoena" (Dkt. No. 7 ¶ 47(q)), and that Kent Pecoy caused his company to provide

an incomplete document response to its attorney and caused the attorney to falsely represent to a

federal agent that a complete set of responsive documents had been submitted to the grand jury

(Dkt. No. 7 ¶ 48(d)). Compare In re Grand Jury Subpoena, 103 F.3d 234, 238 (2d Cir. 1996)

(upholding the closure of the courtroom for a hearing on a potential target's motion to disclose

electronic surveillance where no indictment had been returned because an open proceeding posed

"a significant risk of disclosing information which has occurred or which may occur before the

grand jury."); United States v. Grayson, No. CR 01-115-BR, 2002 WL 31971972, at *5 (D. Or.

Aug. 21, 2002) (denying a request to unseal a grand jury transcript that contained "information



                                                  5
         Case 3:19-cr-30058-MGM Document 61 Filed 06/16/20 Page 6 of 6



relating to ongoing grand jury proceedings, testimony about alleged criminal acts by individuals

named in that transcript but not publicly identified, and descriptions of specific actions and

transactions that are the subject of the ongoing investigation.").

       As is the case with the Attorney A and Attorney B motion, before the court hearing, the

parties should agree on pseudonyms, descriptions, or initials that will be used to reference the

attorney and the law firm. See Press-Enterprise II, 464 U.S. at 511 (a court should employ

alternatives to courtroom closure to protect the privacy interests at stake).

       III.    CONCLUSION

       For the above-stated reasons, the request to close the courtroom to the public and the

press during the hearing on the government’s motions is denied.

       It is so ordered.

Date: June 16, 2020                                    /s/ Katherine A. Robertson____
                                                       KATHERINE A. ROBERTSON
                                                       United States Magistrate Judge




                                                  6
